           Case 1:18-cr-00578-AJN Document 65 Filed 04/18/20 Page 1 of 2


                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York


                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   April 18, 2020

BY ECF & EMAIL
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Gerard Scparta, S1 18 Cr. 578 (AJN)

Dear Judge Nathan:

       The Government writes in response to the Court Order’s dated April 17, 2020 requesting
information about the exercise of discretion by the Bureau of Prisons (“BOP”) at FCI Butner in
determining whether an inmate should be subject to a 14-day quarantine prior to release to home
confinement. The Government has received the following information from FCI Butner staff in
response to the Court’s inquiry:

             To date, FCI Butner has not been exercising case-by-case discretion as to whether
              inmates being released on home confinement should be subject to a 14-day
              quarantine prior to release.

             In the interest of public safety and community health, FCI Butner has been
              following guidance issued by the Central Office of the BOP, which determined it
              was appropriate to have inmates transferring to home confinement spend a 14-day
              quarantine period at the institution to ensure that the inmate does not show signs
              of illness prior to placement in the community. Therefore, the BOP instructed
              FCI Butner staff to place all inmates being released to home confinement into
              quarantine 14 days prior to their scheduled transfer date.

             In the defendant Gerard Scparta’s particular case, he was placed in a quarantine
              unit in the Camp on or about April 10, 2020, along with other inmates with
              upcoming home confinement dates, such that they would all be able to complete
              required the 14-day quarantine period prior to their scheduled transfer dates.
              Unfortunately, on or about April 14, 2020, one of the inmates in the defendant’s
           Case 1:18-cr-00578-AJN Document 65 Filed 04/18/20 Page 2 of 2



               unit became symptomatic and has since tested positive for COVID-19.1 As a
               result, the 14-day quarantine period for each inmate in the unit, including Scparta,
               re-started, and the quarantine will now be completed on or about April 28, 2020,
               assuming no other inmates in the defendant’s unit become symptomatic.2

              As of the morning of April 18, 2020, no additional inmates in the defendant’s unit
               have exhibited symptoms, and as previously noted for the Court, their
               temperatures are being taken twice daily and they are regularly monitored for
               symptoms.

              Given that the defendant has potentially been exposed to COVID-19, it is in his
               best interest, as well as that of the community to which he is being released, that
               he complete the 14-day quarantine period in order to ensure his release to home
               confinement is in the safest means possible.

       The Government considers the above information to be a complete response to the
Court’s Order and hopes that this information answers the Court’s outstanding questions in
connection with the defendant’s motion for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A).


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                               By:
                                                     Sagar K. Ravi
                                                     Assistant United States Attorney
                                                     (212) 637-2195


cc:    Joseph Mure, Jr., counsel for defendant Gerard Scparta




1
  This inmate was removed from the unit and transferred to a hospital. The Government first
learned of this positive test through its correspondence with FCI Butner staff this morning, and it
was not known at the time of the Government’s April 14, 2020 submission to the Court at
approximately 10:21 a.m.
2
 Based on information provided by FCI Butner staff, the current release date of April 30, 2020
was approved because it ensures sufficient time to process the defendant for release and transfer
supervision of him while in home confinement to the appropriate BOP agency.
                                                 2
